Citation Nr: 0615697	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  04-25 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant timely filed a substantive appeal of a 
July 2002 decision.


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2003 determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) that the 
appellant had not timely filed a substantive appeal of a July 
2002 decision.  The appellant perfected an appeal of the 
November 2003 determination.


FINDINGS OF FACT

1.  The appellant was notified on July 31, 2002, that his 
claim for VA compensation benefits was not reopened because 
he failed to submit new and material evidence showing that he 
had qualifying service in the Armed Forces of the United 
States.

2.  The appellant submitted a notice of disagreement with the 
July 2002 decision in January 2003, and the RO issued a 
statement of the case on August 6, 2003.

3.  The appellant did not submit a substantive appeal until 
October 30, 2003.


CONCLUSION OF LAW

A substantive appeal of the July 2002 decision was not timely 
filed, and the Board does not have jurisdiction to review 
that decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.302, 20.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Throughout the history of this appeal, the appellant has 
maintained that he served with the Philippine Constabulary 
and was inducted into the United States Armed Forces in the 
Far East (USAFFE) during World War II (WWII).  He filed a 
claim for VA benefits in July 1990, which the RO denied for 
lack of basic eligibility for VA benefits in October 1990.  
In March 2002, he submitted a second claim for VA benefits.  
In July 2002 the RO determined that he had failed to submit 
new and material evidence showing that he had qualifying 
service, and denied reopening of the claim.  The appellant 
was notified of that decision on July 31, 2002.

The appellant submitted a notice of disagreement with the 
July 2002 decision in January 2003.  The RO issued a 
statement of the case on August 6, 2003.  The appellant filed 
a substantive appeal on October 30, 2003.  The appellant did 
not request an extension of the time period for filing a 
substantive appeal, nor was an extension granted.  See 
38 C.F.R. § 20.303.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the appellant.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later.  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20. 200, 20.202. 

The appellant did not submit his substantive appeal within 
60 days of the issuance of the statement of the case on 
August 6, 2003.  The Board finds, therefore, that a 
substantive appeal of the July 2002 decision was not timely 
filed, that the July 2002 decision is final, and that the 
Board does not have jurisdiction of an appeal regarding 
whether new and material evidence has been received to reopen 
the previously denied claim. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a failure to timely file a substantive 
appeal does not automatically foreclose an appeal, render a 
claim final, or deprive the Board of jurisdiction.  See 
Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003).  That 
case is not, however, controlling here.  In Gonzalez-Morales, 
the RO had not treated the appeal as closed and issued 
supplemental statements of the case despite the untimely-
filed substantive appeal.  In the instant case, the RO 
notified the appellant that his substantive appeal was not 
timely filed, which determination the appellant separately 
appealed.  The issue certified to the Board by the RO was 
whether a timely appeal had been filed, not whether the 
appellant had submitted new and material evidence.  Thus, 
Gonzalez-Morales does not apply to give the Board 
jurisdiction over the appeal of the July 2002 decision.  

VA is required by statute to inform a claimant of the 
information and evidence needed to substantiate a claim for 
VA benefits, and to assist the claimant in the development of 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  The Board 
finds that the appellant's appeal of the RO's determination 
that he failed to timely file a substantive appeal is not a 
"claim," and that VA's duty to notify and assist do not 
apply to the instant action.


ORDER

The appellant's appeal of the RO's July 2002 decision is 
dismissed.




____________________________________________
N. W. Fabian
ActingVeterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


